Citation Nr: 1624674	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus, type II, rated as 20 percent disabling prior to March 17, 2006 and 40 percent disabling thereafter.

2.  Entitlement to a higher initial rating for peripheral neuropathy of the right upper extremity, rated as 20 percent disabling prior to July 24, 2013 and 40 percent disabling thereafter.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the left upper extremity, rated as 20 percent disabling prior to July 24, 2013 and 40 percent disabling thereafter.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to July 24, 2013 and 20 percent disabling thereafter.

5.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to July 24, 2013 and 20 percent disabling thereafter.
6.  Entitlement to a higher initial rating for chronic bursitis of the right hip, currently rated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for limitation of flexion, right hip.

8.  Entitlement to an initial compensable rating for peripheral neuropathy, internal saphenous nerve right lower extremity.

9.  Entitlement to an initial compensable rating for peripheral neuropathy, internal saphenous nerve left lower extremity.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2006, October 2008, February 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has a lengthy procedural history, to include a Board decision in December 2011 regarding the evaluation assigned for diabetes mellitus, type II, followed by a remand from the Court of Appeals for Veterans Claims in August 2013.

Although the evaluation of diabetes mellitus, type II, has been characterized as an increased rating claim in past remands, the Board finds the issue is more properly characterized as an appeal of the initial rating assigned for the disability.  The record reflects the February 2006 rating decision that granted service connection for the diabetes mellitus, type II and assigned an initial 20 percent rating was not final because the Veteran submitted new and material evidence regarding the initial rating assigned in the appeal period for that decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  More specifically, the Agency of Original Jurisdiction (AOJ) construed an April 2006 statement from the Veteran as an increased rating claim, as opposed to new and material evidence with respect to the initial rating assigned by the February 2006 rating decision.  Thus, the initial rating assigned by the February 2006 rating decision is included in the present appeal, as reflected on the title page of the decision and as noted above.

This matter was most recently before the Board in December 2015, when it was remanded to obtain outstanding VA treatment records and for referral for extra-schedular consideration.  

The record reflects the Veteran filed a timely notice of disagreement regarding the July 2015 rating decision in May 2016.  The July 2015 rating decision awarded noncompensable ratings for limitation of flexion of the left hip, peripheral neuropathy of the internal saphenous nerve of the right lower extremity, and peripheral neuropathy of the internal saphenous nerve of the left lower extremity.  It also assigned staged ratings for the previously service-connected peripheral neuropathy of the upper and lower extremities.  

In his May 2016 notice of disagreement, the Veteran expressed disagreement with the effective dates and initial ratings assigned for all the disabilities addressed by the decision.  However, in the December 2015 remand, the Board considered all of these ratings issues as on appeal.  This Board determination is consistent with the history of the case.  The July 2015 rating decision determined that the limitation of the right hip was related to the service connected chronic bursitis of the right hip and the bilateral saphenous nerve symptoms were manifestations of the Veteran's service connected diabetes mellitus; indeed these are just additional lower extremity neurological manifestations.  The Veteran had already disagreed with the ratings assigned for disability of his right hip chronic bursitis and the lower extremity neurological manifestations of his diabetes mellitus.  The RO's assigning of additional noncompensable ratings does not trigger a requirement for an additional notice of disagreement anymore than would assigning an additional stage to a rating.  These ratings issues were already all on appeal prior to the filing of the May 2016 notice of disagreement.  As to the effective dates of the award, inherent in the staged rating is when a rating is effective.  There was no new claim that led to these ratings.  Rather, the claim for all issues on appeal is the claim of entitlement to service connection for diabetes and a right hip disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, the AOJ's failure to comply with the Board's prior remand instructions is two-fold.

First, there is no evidence the issues addressed by the Board's 2015 remand were referred to the VA Director of Compensation and Pension Services for an extraschedular evaluation as directed.  While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Second, the Veteran was not issued a supplemental statement of the case (SSOC) prior to recertification to the Board following the December 2015 remand.  This is contrary to the prior remand instructions.  Further, the SSOC is required pursuant to 38 C.F.R. § 19.31(b)(1) because the AOJ received additional pertinent evidence before the appeal was recertified to the Board; therefore, as noted by the Veteran's representative, remand is required for the issuance of the SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Refer all of the evaluations on appeal to the VA Director of Compensation Services for extraschedular consideration, to include whether an extra-schedular rating is warranted for the combined effects of the Veteran's service-connected disabilities, as outlined in the Board's December 2015 remand directives.

3.  If any benefit sought on appeal is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

